Citation Nr: 1214707	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-21 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

It is at least as likely as not that tinnitus began during the Veteran's service or is related to in-service occurrence or event.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

 Service connection

The Veteran contends that he has tinnitus as a result of his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran served in the Army for approximately 21 years.  His military occupational specialties included infantry, helicopter repair, and recruiting.  He was exposed to loud noises from helicopters during portions of his service.

The Veteran was afforded a VA audiological examination in February 2008.  At that time, the Veteran reported that he had several head injuries in the past; he did not specify whether these head injuries occurred during his military service.  Review of the service treatment records indicates that the Veteran struck his head on an aircraft wing in February 1992.  He also had one head injury prior to his military service.  The Veteran denied occupational noise exposure.  Recreational noise exposure was from lawn equipment, hunting, and a table saw.  The Veteran reported that his tinnitus onset in 2002.

The examiner concluded that it was less likely than not that the Veteran's tinnitus was due to exposure to noise from helicopters.  She noted that the Veteran had essentially normal hearing bilaterally.  She indicated that the Veteran's tinnitus could be related to his history of closed head injuries.

While the Veteran's tinnitus was not shown to be related to military noise, in this case the Veteran reported that his tinnitus actually onset while he was still in the military and the record does not disclose any reason to doubt that history.  Moreover, he had at least one head injury while he was in the military.  In light of those circumstances, and giving the benefit of the doubt to the Veteran, tinnitus is at least as likely as not due to a disease or injury that occurred during his military service.


ORDER

Service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


